DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2005271316) in view of Ohnishi (US 2011/0109693) and further in view of Kaneko (JP 2016118343).
With regard to claim 1, Nomura discloses a recording device [Fig. 1] comprising:
a recording unit (1) [recording head] configured to perform recording on a medium (24) [recording medium] transported in a transport direction;
a feeding unit (4,5,6,7) provided upstream of the recording unit in the transport direction [Fig. 1], and configured to feed gas toward the support face;
a suction unit (10,11,12) provided downstream of the recording unit in the transport direction [Fig. 1], and configured to suck gas flowing from the support face; and
a duct unit (9) [intake duct] through which gas discharged from the suction unit flows, wherein
Nomura does not explicitly disclose a support unit facing the recording unit, and including a support face configured to support the medium; a pressure difference adjustment unit is provided in the duct unit, the pressure difference adjustment unit being configured to adjust a pressure difference between a pressure inside the duct unit and a pressure outside the duct unit.
However, Ohnishi teaches a support unit (10) [media moving mechanism; Para. 0019] facing the recording unit, and including a support face (13) [conveyance belt; Para. 0019] configured to support the medium;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the recording device of Nomura with the support unit of Ohnishi in order to move the printing medium in the longitudinal direction.
In addition, Kaneko teaches a pressure difference adjustment unit (14B) [mechanical differential pressure valve] being configured to adjust a pressure difference between a pressure inside the duct (14A) and outside the duct unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a pressure difference adjustment unit to the recording device of Nomura as taught by Kaneko in order to adjust the state of communication between the inside and outside of the duct member to maintain the pressured difference between the inside and outside of the duct member at a target pressure difference.
With regard to claim 7, Nomura’s modified recording device discloses all the limitations claim 1, and also discloses wherein: the suction unit includes a circulation portion [Fig. 1] extending from a position between the recording unit and the support face to the duct unit, gas being flowable inside the circulation portion, and   
a suction fan (12) inside the duct unit and configured to suck gas, and
the duct unit includes a partition wall extending to the interior of the circulation portion [Fig. 1] and configured to partition a part of the circulation portion between the recording unit and the suction fan [Fig. 1].

    PNG
    media_image1.png
    397
    388
    media_image1.png
    Greyscale

With regard to claim 8, Nomura’s modified recording device discloses all the limitations of claim 7,  wherein a part of the partition wall is inclined with respect to a horizontal direction orthogonal to a gravitational direction [Fig. 1].

    PNG
    media_image2.png
    397
    388
    media_image2.png
    Greyscale

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2005271316) in view of Ohnishi (US 2011/0109693) and further in view of Kaneko (JP 2016118343) as applied to claim 1 above, and further in view of Yamaguchi (US 2010/0214343).
With regard to claim 2, Nomura’s modified recording device discloses all the limitations claim 1, but does not disclose wherein the pressure difference adjustment unit is a hole portion provided at a side portion of the duct unit.
However, Yamaguchi teaches a pressure difference adjustment unit is a hole portion (AB) provided at a side portion of a duct unit [Fig. 6].
It would have been obvious to one having ordinary skill in the art at the time the invention was made configure the pressure difference adjustment unit of as a hole as taught by Yamaguchi so that the user can operate and access from outside the printer.
With regard to claim 3, Nomura’s modified recording device discloses all the limitations claim 2, and Yamaguchi also discloses wherein the pressure different adjustment unit includes a pipe (B) [Para. 0049] coupled to the hole portion [Fig. 6], the pipe being configured to achieve communication between the inside of the duct unit and the outside of the duct unit, and a valve (40) [Para. 0050] provided at the pipe, the valve being configured to adjust a flow rate of gas flowing inside the pipe.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 are objected to because the prior art does not teach or make obvious a second duct positioned upstream of a first duct in a gravitational direction and configured (looking from the gravitational direction) with an inner wall surface positioned outside an outer wall surface of the first duct forming a gap therebetween.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853